

113 S1751 IS: To improve authorities for performance of medical disabilities examinations by contract physicians for benefits under laws administered by the Secretary of Veterans Affairs, and for other purposes.
U.S. Senate
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1751IN THE SENATE OF THE UNITED STATESNovember 20, 2013Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo improve authorities for performance of medical disabilities examinations by contract physicians for benefits under laws administered by the Secretary of Veterans Affairs, and for other purposes.1.Improvements to authority for performance of medical disabilities examinations by contract physician(a)Extension of temporary authoritySubsection (c) of section 704 of the Veterans Benefits Act of 2003 (38 U.S.C. 5101 note) is amended by striking December 31, 2013 and inserting December 31, 2016.(b)Licensure of contract physicians(1)Temporary authoritySuch section 704 is further amended—(A)by redesignating subsection (d) as subsection (e); and(B)by inserting after subsection (c) the following new subsection (d):(d)Licensure of contract physicians(1)In generalNotwithstanding any law regarding the licensure of physicians, a physician described in paragraph (2) may conduct an examination pursuant to a contract entered into under subsection (b) at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, so long as the examination is within the scope of the authorized duties under such contract.(2)Physician describedA physician described in this paragraph is a physician who—(A)has a current license to practice the health care profession of the physician; and(B)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract entered into under subsection (b)..(2)Pilot programSection 504 of the Veterans’ Benefits Improvement Act of 1996 (38 U.S.C. 5101 note) is amended—(A)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and(B)by inserting after subsection (b) the following new subsection (c):(c)Licensure of contract physicians(1)In generalNotwithstanding any law regarding the licensure of physicians, a physician described in paragraph (2) may conduct an examination pursuant to a contract entered into under subsection (a) at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, so long as the examination is within the scope of the authorized duties under such contract.(2)Physician describedA physician described in this paragraph is a physician who—(A)has a current license to practice the health care profession of the physician; and(B)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract entered into under subsection (a)..(c)Expansion of pilot programSubsection (b) of such section 504 is amended to read as follows:(b)Locations(1)NumberThe Secretary may carry out the pilot program under this section through not more than 15 regional offices of the Department of Veterans Affairs.(2)SelectionThe Secretary shall select the regional offices under paragraph (1) by analyzing appropriate data to determine the regional offices that require support. Such appropriate data shall include—(A)the number of backlogged claims;(B)the total pending case workload;(C)the length of time cases have been pending;(D)the accuracy of completed cases;(E)the overall timeliness of completed cases;(F)the availability and workload of the examination units and physicians of the medical centers in the regional office; and(G)any other data the Secretary determines appropriate.(3)Annual analysisThe Secretary shall carry out the data analysis of the regional offices under paragraph (2) during each year in which the program under this section is carried out to determine the regional offices selected under paragraph (1) for such year..